Exhibit 99.1 Contact: Eric Martin Vice President, Investor Relations (404) 745-2889 CARTER’S, INC. REPORTS SECOND QUARTER RESULTS · CONSOLIDATED NET SALES INCREASED 5% · CARTER’S RETAIL STORE SALES INCREASED 21%, COMPS +17% Atlanta, Georgia, July 22, 2008 / PRNewswire – First Call / – Carter’s, Inc. (NYSE:CRI), the largest branded marketer in the United States of apparel exclusively for babies and young children, reported its second quarter fiscal 2008 results. “Our second quarter sales were better than expected due to the strength of our Carter’s retail segment,” noted Michael D. Casey, Executive Vice President and Chief Financial Officer, who will become the Company’s Chief Executive Officer on August 1, 2008.“Our results reflect the benefit of investments made in our new retail leadership team over the past year, the strengthening of our product offerings, and better inventory management,” continued Mr.
